Citation Nr: 0905702	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-40 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for cysts, to include 
as due to an undiagnosed illness. 

4.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a disability 
manifested by muscle spasms and numbness, to include as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from May 1990 to March 1992.  
He received the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claims file was subsequently 
transferred to the Muskogee, Oklahoma RO.

The record reflects that the Veteran filed a timely appeal 
with the issues of entitlement to service connection for 
nervousness, anxiety, fatigue, sleep difficulties, 
depression, memory loss, loss of concentration, somnambulism 
(claimed as sleep walking and sleep talking), light 
sensitivity, balance problems, hives, sensitivity to fruit, 
diarrhea, hemorrhoids, dizziness, hand and feet numbness, and 
sexual problems, which were denied in the August 2003 rating 
decision.  However, in March 2005 and May 2005 statements, 
the Veteran's representative indicated that the Veteran 
wished to withdraw these issues from appeal.  As such, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the issues and 
they are not for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2008).

This case was previously before the Board in April 2008.   At 
that time, the Veteran's claims were remanded for additional 
due process consideration.  The case has been returned to the 
Board for further appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
Veteran's pending claims of entitlement to service connection 
for sinusitis and cysts, including as secondary to an 
undiagnosed illness. So, regrettably, they are again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's headaches are causally or 
etiologically related to his service in the military.  

2.  There is no competent medical nexus evidence of record 
indicating that the Veteran has a skin disability that is 
causally or etiologically related to his active service.

3.  Competent clinical evidence of record fails to establish 
current chronic disability manifested by joint pain.

4.  Competent clinical evidence of record fails to establish 
current chronic disability manifested by muscle spasm and 
numbness.




CONCLUSIONS OF LAW

1.  Headaches, to include as due to undiagnosed illness, 
were not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 1137, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2008).

2.  A skin disability, to include as due to undiagnosed 
illness, was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 
1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2008).

3.  Chronic disability manifested by joint pain, to include 
as due to undiagnosed illness, was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2008).

4.  Chronic disability manifested by muscle spasm and 
numbness, to include as due to undiagnosed illness, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1117, 1118, 1131, 1137, 5103A, 5107(b), 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
June 2002, December 2003, April 2004, and September 2005, 
from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his claims for service 
connection.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, March 2006 and June 2008 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in August 2003 was decided after the issuance of an 
initial VCAA notice.  Although the notice requirements 
required by Dingess/Hartman were provided to the appellant 
after the initial adjudication, the claim was readjudicated 
thereafter.  As such, there is no prejudice to the Veteran 
with respect to the timing of VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for headaches, a skin 
disability, a chronic disability manifested by joint pains, 
and a chronic disability manifested by muscle spasm and 
numbness, including as due to an undiagnosed illness, so 
these claims must be denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a skin disability, a 
chronic disability manifested by joint pains, or a chronic 
disability manifested by muscle spasms and numbness during 
his military service.  While the Board acknowledges that the 
Veteran complained of a sore right ankle in September 1991 
and a sore left ankle in November 1991, these have not been 
shown to have been other than acute tendon strains, resolved 
with treatment.  Moreover, the Board also acknowledges that 
the Veteran was treated for a tension headache in July 1990 
and low back pain in December 1991, but points out that 
physical evaluations in both instances were normal.  Further, 
the Board points out that the Veteran's February 1992 
separation examination report indicates that the Veteran's 
neurological clinical evaluation was completely normal, as 
were the physical evaluations of his head, skin, spine, 
extremities, and musculoskeletal system.  Likewise, in his 
contemporaneous report of medical history, the Veteran denied 
that he had experienced swollen or painful joints, frequent 
or severe headaches, skin diseases, leg cramps, 
arthritis/rheumatism/bursitis, bone or joint deformity, back 
pain, painful knees, and neuritis.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incidents 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if he indeed had 
any problems, as he is now alleging, then he would have at 
least mentioned this during the military examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, there is no evidence that the Veteran received 
treatment for headaches and joint pain until November 2002, 
over a decade after his discharge from the military in March 
1992; VA examination reports and treatment records indicate 
that the Veteran related that his headaches began in 
approximately 1995.  In addition, he did not complain about a 
skin disability until his March 2006 VA examination and his 
first complaints of muscle spasm and numbness were in 2004.  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

More significantly, none of the Veteran's medical providers 
related his complaints to his military service, including his 
service in Southwest Asia.  In fact, the medical evidence of 
record clearly demonstrates there is no objective medical 
evidence of headaches, skin disability, a chronic disability 
manifested by joint pain, or a chronic disability manifested 
by muscle spasm and numbness.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

In particular, while the March 2006 skin diseases VA 
examination report found that the Veteran had folliculitis, 
the Board points out that this diagnosis was based on the 
Veteran's reported complaints; physical examination at that 
time, and at his November 2002 VA examination was negative 
for evidence of a rash.  His VA medical records also 
repeatedly show normal clinical evaluations of the Veteran's 
skin.  (See, e.g., VA medical records dated June 2005).  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual 
premise or history as related by the veteran).  Moreover, the 
November 2002 VA examiner and the Veteran's treating 
providers cited precipitators of his complaints of headaches, 
including a cervical spine disability, NSAID use, and 
tension.  (See, e.g., VA medical records dated November 
2003).  

Additionally, the Veteran's November 2002, January 2005, and 
March 2006 VA examination reports do not show evidence of 
chronic disabilities manifested by joint pain or manifested 
by muscle spasm and numbness.  In this regard, the Board 
notes that the Veteran asserts that the chronic disability 
manifested by joint pain is related to his ankles, hips, and 
knees, and that the muscle spasm and numbness is related to 
his left leg.  However, physical evaluations of these joints 
and his left leg were negative upon VA examination and his 
joints were repeatedly found to be normal upon physical 
examination according to his VA treatment records.  Likewise, 
a June 2004 VA treatment note indicates that the Veteran 
sustained an injury to his left leg several days earlier, 
when a horse stepped on him.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  Similarly, none of the VA examiners 
found that the Veteran's complaints were due to an 
undiagnosed illness.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed the 
claimed disorders during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"); citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  See also Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

Folliculitis is a known clinical diagnosis.  The veteran's 
headaches have been attributed to identified precipitators.  
Thus, these are not shown to be due to undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, 
service connection for these disorders as the result of an 
undiagnosed illness must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As such, the only evidence suggesting the Veteran has 
headaches, skin disability, a disability manifested by joint 
pain, or a disability manifested by muscle spasm and numbness 
related to his service in the military comes from him, 
personally.  As a layperson, he simply does not have the 
necessary medical training and/or expertise to make a 
diagnosis or determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
the preponderance of the evidence is against his claims, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



	(CONTINUED ON NEXT PAGE)


ORDER

The claim for service connection for headaches, including as 
due to an undiagnosed illness, is denied.

The claim for service connection for a skin disability, 
including as due to an undiagnosed illness, is denied.

The claim for service connection for a chronic disability 
manifested by joint pain, including as due to an undiagnosed 
illness, is denied.

The claim for service connection for a chronic disability 
manifested by muscle spasm and numbness, including as due to 
an undiagnosed illness, is denied.


REMAND

The Board acknowledges that the Veteran was provided with a 
VA examination regarding his claim for service connection of 
cysts in November 2002.  According to the examination report, 
physical examination of the Veteran found that he had skin 
cysts, diagnosed as lipomas.  Additionally, the Veteran's 
service treatment records indicate that the Veteran was 
treated for cysts in 1992 and his available post-service VA 
treatment records show that he has been treated for lipomas 
since his military service.  Nonetheless, the VA examiner did 
not provide an opinion as to the etiology of the Veteran's 
current lipomas.  Thus, the medical evidence remains unclear 
as to whether the Veteran's current skin cysts, diagnosed as 
lipomas, are causally or etiologically related to his service 
in the military - including, in particular, his tour in 
Southwest Asia in 1991 during the Persian Gulf War.  

Furthermore, while the Board acknowledges that the Veteran 
was provided with additional VA examinations in January 2005 
and March 2006, in connection with his claims of service 
connection, the Board notes that those examination reports do 
not address the Veteran's claimed sinusitis.  In this regard, 
the Board points out that the Veteran received treatment for 
upper respiratory complaints on several occasions during his 
military service, and that the Veteran reported a history of 
experiencing hay fever upon his entrance into and discharge 
from his military service.  Likewise, post-service VA 
treatment records indicate that the Veteran has continued to 
seek treatment for hay fever and/or sinusitis.  (See VA 
treatment records dated June 2005, June 2006, December 2006 
and December 2007).  As such, a VA examination is necessary 
in order to determine whether the Veteran has sinusitis 
and/or hay fever which is causally or etiologically related 
to the Veteran's military service, including whether his hay 
fever was aggravated during his service (permanently worsened 
or otherwise increased in severity beyond its natural 
progression).  

Therefore, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's service connection claims for 
cysts/lipomas and sinusitis/hay fever.  VA adjudicators may 
consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Consequently, the Veteran should be afforded additional VA 
examinations in order to determine nature and etiology of the 
Veteran's claimed cysts/lipomas and sinusitis.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his lipomas/cysts, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his current 
lipomas/cysts are related to his service 
in the military, to include treatment for 
removal of a cyst in 1992, and/or to an 
undiagnosed illness as a result of his 
service in the Persian Gulf War.  To 
assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's service treatment records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Schedule the Veteran for a VA 
examination to determine the nature, 
severity, and etiology of his sinus 
disability, including whether he has 
sinusitis and/or hay fever, and whether 
such existed prior to service and, if so, 
whether this disability permanently 
worsened or otherwise increased in 
severity (i.e., was aggravated), and if 
so, whether such increase was beyond its 
natural progression during his service, 
taking into consideration his medical 
history prior to and since his active 
service.  The VA examiner should also 
consider whether the Veteran's 
sinusitis/hay fever is causally or 
etiologically related to an undiagnosed 
illness as a result of his service in the 
Persian Gulf War.    

To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's service treatment records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

3.  The RO should consider all additional 
evidence received since the most recent 
supplemental statement of the case issued 
in April 2008, and readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

The purpose of this remand is to afford the Veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


